Citation Nr: 1717463	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-36 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an unspecified lung disorder, to include as due to in-service exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was initially before the Board in March 2011 when the Board reopened the Veteran's claim and remanded it for further development.  This matter was also before the Board in December 2013 and November 2015.  

As noted in the December 2013 remand, the Board deems the Veteran's hearing request withdrawn because he failed to report for a September 2010 hearing and has not provided an explanation for his absence or requested a rescheduled hearing.  38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

The Veteran has not been diagnosed as having a lung disorder that a disease that has been associated with exposure to herbicide agents, and there is no competent evidence that otherwise links the respiratory complaints and diagnoses noted in the appeal period to a disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in letters sent to the Veteran in February and June 2009.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Agency of Original Jurisdiction (AOJ) has obtained the Veteran's service treatment and personnel records.  The Veteran's current VA treatment records have been associated with the claims file.  The AOJ also requested records from the Social Security Administration (SSA), but was informed there are no available records for the Veteran.

VA has attempted to provide the Veteran an examination to obtain a nexus opinion regarding his claim, but he has failed to report for multiple examinations during the appeal period.  The Board acknowledges the Veteran has indicated in the past that he failed to report for some of these examinations due to lack of adequate notice.  However, he has been advised of the requirement to keep VA apprised of his current address in multiple notices during the appeal period, to include the Board's most recent remand in November 2015.  Although notice of the Board's November 2015 remand was also returned undeliverable, the record clearly establishes the Veteran's representative received a copy of the document and several other notices during the appeal period.  VA has gone to great lengths to assist the Veteran in the development of his claim, but he has failed to keep VA apprised of his current mailing address for several years.  VA's duty to assist is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran has failed to provide any contact information for several years despite VA's continued efforts to contact him regarding his claim.  VA is not obligated to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  Claimants who fail to cooperate with VA's efforts to assist "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In May 2010, the Board remanded this matter so the AOJ could schedule the Veteran for a Travel Board hearing.  The AOJ scheduled the hearing for September 2010, but, as previously noted, the Veteran failed to report for the hearing.  In March 2011, the Board remanded this matter so the AOJ could obtain outstanding VA treatment records and schedule the Veteran for an examination.  Outstanding VA treatment records were associated with the claims file in April 2011.  The AOJ scheduled the Veteran for an examination later the same month, but he failed to report.  The Board notes the scheduling notice for this examination was returned undeliverable, and the Veteran reported he was unaware of the scheduled examination.  The Board attempted to rectify the lack of notice in its December 2013 remand and remanded this matter so the AOJ could attempt to locate the Veteran and notify him of the possibility of a new examination.  The Board also directed the AOJ to obtain outstanding VA treatment records.  Updated records were associated with the claims file in January 2014.  Unfortunately, notice of the scheduled examination was again returned undeliverable.  The Board again attempted to rectify the lack of notice in its November 2015 remand.  Although VA is not obligated to "turn up heaven and earth" to find him, the AOJ made substantial efforts to locate the Veteran despite his failure to keep VA apprised of his whereabouts.  The record reveals notice was initially sent to the Veteran's last known address.  After the initial notice was returned undeliverable, the AOJ attempted to contact the Veteran at three addresses and three phone numbers from a report based upon a search of public records.  Unfortunately, these efforts were unsuccessful.  Nevertheless, the record establishes the AOJ went to great lengths to contact the Veteran as directed by the Board.  VA has devoted substantial time and resources to efforts to contact the Veteran despite his failure to provide up-to-date contact information for more than five years.  Thus, the Board finds the AOJ's efforts constitute substantial compliance with its prior remand directives.

The Board also notes additional evidence has been associated with the Veteran's claims file subsequent to certification to the Board.  The Veteran's representative waived initial AOJ consideration of this evidence in an informal hearing presentation submitted to the Board in February 2017.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran seeks service connection for an unspecified lung disorder, claimed as a result of the presumed exposure to herbicide agents due to his service in the Republic of Vietnam.  Initially, the Board notes treatment records do not show the Veteran has been diagnosed as having a respiratory cancer or any other disease listed in 38 C.F.R. § 3.309(e) that falls within ambit of the claimed unspecified lung disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board acknowledges the Veteran has presented for treatment for respiratory issues at various points in the appeal period, but providers have not provided a definitive diagnosis for these symptoms.  An August 2008 VA examiner who conducted a generalized examination attributed the Veteran's reports of respiratory difficulties to acute bronchitis that had resolved.  The August 2008 VA examiner ultimately concluded the Veteran did not have a respiratory disability at the time of the examination.  A VA treatment note from March 2008 indicates the Veteran may have "possible mild COPD" (chronic obstructive pulmonary disease).  A January 2011 chest x-ray revealed linear fibrosis.  Nevertheless, none of the conditions are listed in 38 C.F.R. § 3.309(e) as diseases presumed to be associated with exposure to herbicide agents.  The Board also parenthetically notes that the Veteran has also not been diagnosed as having a chronic disease within the meaning of 38 C.F.R. §3.309(a).  Thus, the presumptive provisions of 38 C.F.R. § 3.307 are not for application.  See 38 U.S.C.A. § 1112.

Further, there is no competent evidence that links the respiratory symptoms noted during the appeal period to an event or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (indicating the inapplicability of presumptive provisions does not foreclose the possibility of direct service connection).  The Veteran's lay assertions that his respiratory symptoms resulted from in-service exposure to herbicide agents are insufficient to establish his claim because he does not have the requisite skill or training to address a complex medical question such as the etiology of a respiratory disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting evidence that indicates that the claimant's disability may be associated with service must go beyond the claimant's own statements suggesting that such a link exists).  VA has devoted substantial resources to efforts to help the Veteran establish the nexus element of his claim.  Yet, he has failed to actively participate in the development of his claim and has not provided updated contact information for more than five years, rendering VA's efforts to provide an examination futile.  As previously noted, the duty to assist is not a one-way street; the Veteran has a responsibility to cooperate with the VA in its efforts to assist in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  This includes keeping VA apprised of his whereabouts.  Claimants who fail to cooperate with VA's efforts to assist "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

In sum, the preponderance of evidence is against the Veteran's service connection claim for an unspecified lung disorder.  The Veteran has not been diagnosed as having a disease that can be presumed to have resulted from service.  There is no competent evidence that links the respiratory disabilities shown in the appeal period to an event or injury in service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claim for an unspecified lung disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for an unspecified lung disorder is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


